DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 31 December 2020, in response to the Office Action mailed 2 October 2020.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The rejections of claims 7, 9, 15, and 17 under 35 U.S.C. 112 have been withdrawn due to the amendments filed.

The objections to claims 5 and 13 have been withdrawn due to the amendments filed.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 13 October 2020 has been entered.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 19 January 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Claim Objections
Claim 3 is objected to because of the following informalities:  “the update result” should be “the set of update results”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “wherein for the first” appears as though it should be “wherein the first”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-20 of copending Application No. 16/720931 (reference application) in view of well-known practices in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The rejections are maintained from the prior action, as similar amendments have been made in both cases.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rendle (US 2017/0236072), in view of McMahan (US 2017/0109322 – cited in an attached IDS), and further in view of Wang (Communication Filters for Distributed Optimization with the Parameter Server, May 2015, pgs. 1-36 – cited in an attached IDS).

As per claim 1, Rendle teaches a computer-implemented method for data sharing between a data miner and data providers, each of the data providers comprising one or more processors to execute the method [a distributed computing system to perform large-scale machine learning, including a master computing machine that includes at least one processing device and a plurality of worker computing machines under control of the master computing machine, where each worker computing machine includes at least one processing device (para. 0008, fig. 4, etc.)], the method comprising: downloading, by a first data provider, a first set of public parameters from the data miner, wherein the first set of public parameters comprises parameters maintained by the data miner that are obtained after the data providers [a training set is partitioned by the master into a plurality of blocks, each block containing a subset of the features of the training set, and each block is sent to a worker, and the workers take the new parameters provided by the master in a block from the master and update the parameters in the blocks received, then aggregate the results and send them to the master; repeatedly (abstract; paras. 0009, 0024, 0051-55, 0097-0103; etc.)], wherein the training sample data has a plurality of features, and the first feature set is a first subset of the plurality of features allocated by the data miner to the first data provider [a training set is partitioned by the master into a plurality of blocks, each block containing a subset of the features of the training set, and each block is sent to a worker system (abstract; paras. 0009, 0024, 0059-60, 0103, etc.)] to be downloaded in parallel with a second subset of the plurality of features allocated by the data miner to a second data provider to satisfy a convergence condition [a training set is partitioned by the master into a plurality of blocks, each block containing a subset of the features of the training set, and each block is sent to a worker system (abstract; paras. 0009, 0024, 0059-60, 0103, etc.) where the blocks are provided to the workers in parallel in order to satisfy a convergence condition (abstract; paras. 0024, 0045, 0056-57, 0091-97, etc.)], wherein the first subset of the plurality of features is disjoint from the second subset of the plurality of features [a training set is partitioned by the master into a plurality of blocks, each block containing a subset of the features of the training set, and each block is sent to a worker system (abstract; paras. 0009, 0024, 0059-60, 0103, etc.) where the features in the block may overlap (figs. 3 and 6, etc.)]; replacing, by the first data provider, a set of private parameters of the first data provider with the first set of public parameters [the workers take the new parameters provided by the master in a block from the master and update the parameters in the blocks received (abstract; paras. 0024, 0051-55, 0097-0103; etc.)], wherein the set of private parameters comprises data provider parameters with the first feature set of training sample data [training set is partitioned by the master into a plurality of blocks, each block containing a subset of the features of the training set, and each block is sent to a worker system (abstract; paras. 0009, 0024, 0059-60, 0103, etc.) where the workers take the new parameters provided by the master in a block from the master and update the parameters in the blocks received (abstract; paras. 0024, 0051-55, 0097-0103; etc.)]; updating, by the first data provider, the set of private parameters to provide a set of update results, the set of private parameters being updated based on a model parameter update algorithm associated with the first data provider [the workers take the new parameters provided by the master in a block from the master and update the parameters in the blocks received, then aggregate the results and send them to the master (abstract; paras. 0024, 0051-55, 0097-0103; etc.)], and uploading, by the first data provider, the sorted set of update results to the data miner [the workers take the new parameters provided by the master in a block from the master and update the parameters in the blocks received, then aggregate the results and send them to the master (abstract; paras. 0024, 0051-55, 0097-0103; etc.)].
While Rendle teaches that the workers work locally on the data then aggregate the results and send them to the master (see above) it does not explicitly teach wherein the set of private parameters comprises data provider parameters maintained solely by the first data provider; or sorting, by the first data provider, the set of update results comprising a predetermined number of parameters of the set of update results with changes that are greater than a predetermined value to generate a sorted set of update results.
McMahan teaches teach wherein the set of private parameters comprises data provider parameters comprise data provider parameters maintained solely by the first data provider [user devices may perform distribute training updates of a model using private local data that is not provided to the server (or other devices) and the local updates may be aggregated at the server (abstract; paras. 0003-5, 0032-35; etc.)].
Rendle and McMahan are analogous art, as they are within the same field of endeavor, namely distributed machine learning optimization.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize and maintain the local data by the distributed worker devices, as taught by McMahan, in the distributed training by the worker devices in the system of Rendle.
McMahan provides motivation as [the size of the local update can be independent of the training data used to determine the local update, thereby reducing bandwidth requirements and maintaining user privacy (paras. 0014, 0033, etc.)].
Wang teaches sorting, by the first data provider, the set of update results comprising a predetermined number of parameters of the set of update results with changes that are greater than a predetermined value to generate a sorted set of update results [filters may be applied to distributed update data, including a random skip filter to randomly skip some of the elements, and a significantly-modified filter that only pushes entries that have changed by more than a threshold (pg. 8, section 2.2.2; pg. 11, section 3.2; pg. 18, section 4.3; etc.)].
Rendle and Wang are analogous art, as they are within the same field of endeavor, namely distributed machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the workers apply the filters/arrange the updates to the server, as taught by Wang, for the workers aggregating and sending updates to the master server in the system of Rendle.
Wang provides motivation as [applying filters to the updates reduces the communication overhead (pg. 1, section 1.1; pgs. 7-8, sections 2.1-2.2.1; etc.)].

As per claim 2, Rendle/McMahan/Wang teaches wherein the set of update results are provided based on a plurality of parameter changes, each parameter change indicating a change in a private parameter of the set of private parameters before and after replacing a respective private parameter with a public parameter [the workers take the new parameters provided by the master in a block from the master and update the parameters in the blocks received, then aggregate the update results and send them to the master (Rendle: abstract; paras. 0024, 0051-55, 0097-0103; claims 8, 20; McMahan: paras. 0014, 0029-34; etc.)].

As per claim 3, Rendle/McMahan/Wang teaches further comprising adding noise to the set of update results [wherein a locally updated model is provided to server 304, privacy sensitive data may be able to be derived or inferred from the model parameters. In such implementations, one or more encryption, random noise techniques, and/or other security techniques can be added to the training process to obscure any inferable information (McMahan: para. 0033); which also provides the motivation for adding the noise].

As per claim 4, Rendle/McMahan/Wang teaches wherein the set of update results comprise one or more parameter changes with the greatest parameter changes associated with the set of private parameters [the workers take the new parameters provided by the master in a block from the master and update the parameters in the blocks received, then aggregate the update results and send them to the master (Rendle: abstract; paras. 0024, 0051-55, 0097-0103; claims 8, 20; etc.) and filters may be applied to distributed update data, including a significantly-modified filter that only pushes entries that have changed by more than a threshold (Wang: pg. 8, section 2.2.2; pg. 11, section 3.2; pg. 18, section 4.3; etc.)].

[the number of parameters in a block may be smaller than the number of features in the training set (Rendle: figs. 3 and 6, para. 0060, etc.)].

As per claim 6, Rendle/McMahan/Wang teaches wherein a first number of private parameters in the set of private parameters is less than a second number of features in the training sample data [the number of parameters in a block may be smaller than the number of features in the training set (Rendle: figs. 3 and 6, para. 0060, etc.)].

As per claim 7, Rendle/McMahan/Wang teaches wherein the first data provider downloads a first set of public parameters using a first data parameter, and the first data provider downloads a second set of public parameters from the first set of public parameters using a second data parameter [a training set is partitioned by the master into a plurality of blocks, each block containing a subset of the features of the training set, and each block is sent to a worker system (Rendle: abstract; paras. 0009, 0024, 0059-60, 0103, etc.) where the blocks are provided to the workers in parallel in order to satisfy a convergence condition (Rendle: abstract; paras. 0024, 0045, 0056-57, 0091-97; Wang: pgs. 11-13, section 3.3; etc.) where the different blocks are identified (Rendle: para. 0060, fig. 3, etc.)].

As per claim 8, Rendle/McMahan/Wang teaches wherein the computer-implemented method is repeated for a plurality of iterations until it is determined, by the [the system is further configured to perform a plurality of iterations of a machine learning technique to learn a plurality of parameters of a model from the plurality of blocks until a convergence condition is satisfied (Rendle: abstract; paras. 0008, 0051-57, 0091-97, etc.)].

As per claim 9, Rendle/McMahan/Wang teaches wherein for the first data provider downloads the first set of public parameters in a first iteration of the plurality of iterations that differs from a second set of public parameters in a second iteration of the plurality of iterations [the system is further configured to perform a plurality of iterations of a machine learning technique to learn a plurality of parameters of a model from the plurality of blocks (Rendle: para. 0008, etc.)].

As per claim 11, see the rejection of claim 1, above, wherein Rendle/McMahan/Wang also teaches a non-transitory, computer readable medium storing one or more instructions to cause a computer system to perform the operations [one or more processing devices and a non-transitory computer-readable storage medium storing one or more sets of instructions (Rendle: paras. 0085-87, etc.)].

As per claim 12, see the rejection of claim 2, above.

As per claim 13, see the rejection of claim 3, above.



As per claim 15, see the rejection of claim 7, above.

As per claim 16, see the rejection of claim 8, above.

As per claim 17, see the rejection of claim 9, above.

As per claim 18, see the rejection of claim 10, above.

As per claim 19, see the rejection of claim 1, above, wherein Rendle/McMahan/Wang also teaches one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions to perform the operations [one or more processing devices and a non-transitory computer-readable storage medium storing one or more sets of instructions (Rendle: paras. 0085-87, etc.)].

As per claim 20, see the rejection of claim 2, above.


Response to Arguments
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach downloading, by a first data provider, a first set of public parameters from the data miner, wherein the first set of public parameters comprises parameters maintained by the data miner that are obtained after the data providers jointly participate in an update and the first set of public parameters associated with a first feature set of training sample data
However, Rendle teaches that a training set is partitioned by the master into a plurality of blocks, each block containing a subset of the features of the training set, and each block is sent to a worker, and the workers take the new parameters provided by the master in a block from the master and update the parameters in the blocks received, then aggregate the results and send them to the master; repeatedly (abstract; paras. 0009, 0024, 0051-55, 0097-0103; etc.).

Applicant’s further remarks are drawn to the amendments made to the claims, which have been addressed by the rejections above, including to the newly cited references to Wang and McMahan.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claim 10 is cancelled; claims 1-9 and 11-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xing et al. (Petuum: A New Platform for Distributed Machine Learning on Big Data, June 2015, pgs. 49-67) – discloses a distributed machine learning model used for big data.
Cheng (US 2009/0319457) – discloses a system training different ML models on different subsets of the training data.
Takamatsu (US 2012/0246176) and Patel (US 10,607,226) – discloses systems including random/sorting updates.
Zadeh (US 2014/0201126) – discloses adding noise during training to make the system more resilient to noise in inputs.
Wood (US 2018/0285759) – discloses a distributed model update system where local versions of the model are maintained and updated locally.
Brueckner (US 2016/0078361) – discloses adding multiple features for model parameters.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, 

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GEORGE GIROUX/Primary Examiner, Art Unit 2125